Mr. Justice Bean
delivered the opinion of the court.
This suit is brought for the removal of a cloud from the plaintiffs’ title created by reason of the levying of an assessment against their property for the construction of the same improvement as that under consideration in Fry v. City of Salem, ante, p. 184 (164 Pac. 715), and Carson v. City of Salem, post, p. 193 (164 Pac. 718). The questions herein involved are the same as those raised in the above-named cases; therefore, for the reasons given in the opinion this day ren*193dered in the case of Fry v. City of Salem, ante, p. 184, the decree of the Circuit Court is affirmed.
Affirmed.
Mr. Chief Justice McBride, Mr. Justice Benson and Mr. Justice Harris concur.